Citation Nr: 0716471	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  03-18 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to March 1946.  
His death certificate lists his date of death as May [redacted], 2002.  
The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal, in part, from a September 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington, which denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The RO also determined that eligibility for 
Dependents' Educational Assistance (DEA) benefits was not 
established.  The appellant and her service representative 
were notified of this decision in October 2002.  In the 
notice letter for this rating decision, the RO also denied 
the appellant's claims of entitlement to DIC benefits under 
38 U.S.C.A. § 1318, death pension, and to accrued benefits.  
Later that same month, in October 2002, the appellant 
disagreed with the denial of her claims for service 
connection for the cause of the veteran's death and for DIC.  
She did not appeal the denial of death pension and accrued 
benefits.

In a May 2003 rating decision, the RO established eligibility 
for DEA benefits effective May 9, 2002 (the date of the 
veteran's death).  In this decision, the RO noted that the 
veteran's survivors were entitled to DEA benefits because he 
was receiving 100 percent disability compensation at the time 
of his death and that the earlier denial of this claim had 
been clearly and unmistakably erroneous.  This decision 
constituted a complete grant of benefits with respect to the 
appellant's claim for DEA benefits; thus, an issue with 
respect to eligibility for DEA benefits is not in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (1997).

In July 2003, the appellant perfected a timely appeal on her 
claims for service connection for the cause of the veteran's 
death and for DIC.  She also requested a Travel Board 
hearing.  The appellant's service representative withdrew her 
request for a Travel Board hearing in a written statement 
received at the RO in April 2004.  See 38 C.F.R. § 20.704.

In August 2006, a Board Deputy Vice Chairman granted the 
appellant's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

In September 2006, the Board remanded the appellant's claims 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for additional development.


FINDINGS OF FACT

1.  The medical evidence, to include the veteran's 
certificate of death, terminal medical records, and a medical 
opinion, shows that the veteran died on May [redacted], 2001, at 
age 77 of acute renal failure due to aortic stenosis and 
ischemic cardiomyopathy.

2.  The service medical records show no kidney disease or 
cardiovascular disease, to include aortic stenosis and 
ischemic cardiomyopathy and there is no post-service medical 
evidence of such diseases until decades after the veteran's 
separation from service.

3.  The competent medical evidence of record shows that the 
veteran's acute renal failure due to aortic stenosis and 
ischemic cardiomyopathy was not related to active service or 
any incident of service.

4.  The preponderance of the medical evidence is against a 
nexus between the veteran's fatal renal disease, aortic 
stenosis or ischemic cardiomyopathy and any remote incident 
of or finding recorded during service. 
5.  At the time of the veteran's death, service connection 
was in effect for residuals of a herniated nucleus pulposus 
(HNP), dermatophytosis, impotence, anal sphincter impairment 
as secondary to service-connected HNP, and for bladder 
impairment as secondary to service-connected HNP.

6.  The preponderance of the medical evidence is against a 
finding that the veteran's fatal renal failure, aortic 
stenosis or ischemic cardiomyopathy was caused or aggravated 
by any of the veteran's service-connected disorders.

7.  The veteran was in receipt of a 100 percent disability 
rating for service-connected anal sphincter impairment as 
secondary to service-connected HNP from June 30, 2000, to 
May 9, 2001.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2006).

2.  The criteria for payment of DIC under the provisions of 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently has held 
that any error with regard to the four elements of VCAA 
notice is presumptively prejudicial, shifting the burden to 
VA to show that any such claimed error was not prejudicial to 
the adjudication of an appealed claim.  See Sanders v. 
Nicholson, No. 06-7001, slip op. at 14 (Fed. Cir. May 16, 
2007).

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in August 2002 and April 2005 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the appellant was 
effectively informed to submit all relevant evidence in her 
possession and received notice of the evidence needed to 
substantiate her claims, the avenues by which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  See 
Beverly v. Nicholson¸19 Vet. App. 394, 403 (2005); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the August 2002 VCAA notice 
was furnished to the appellant and her representative prior 
to the September 2002 RO decision that is the subject of this 
appeal.  

The RO also provided the appellant and her service 
representative with notice of the Dingess requirements in 
September 2006.  The Board is cognizant of recent Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007), the Federal Circuit held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

In this case, this appeal involves a claim for service 
connection for the cause of the veteran's death, which does 
not involve a disability rating or effective date.  Second, 
as will be explained below in greater detail, the 
preponderance of the evidence is against the appellant's 
claims.  Thus, any questions as to the disability rating or 
effective date to be assigned are moot.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the currently appealed claims were subsequently 
readjudicated in a supplemental statement of the case (SSOC) 
issued in February 2007.  The Federal Circuit has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  
(1) The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini II, supra, at 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).  

The Veterans Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett, supra (holding that a Statement of the Case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the February 2007 SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield II, 444 F.3d at 1333-34.

In view of the foregoing, the prejudice raised by the timing 
of the duty to notify the Dingess elements is rebutted.  
While the veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

As explained in more detail below, the appellant's claim for 
DIC benefits under 38 C.F.R. § 1318 must be denied as a 
matter of law.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).  Accordingly, any prejudice raised by content or 
timing deficiencies noted here is rebutted as the claim must 
be denied on the basis of an absence of legal merit. 

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes the 
veteran's service medical records, private treatment records, 
VA medical records, including VA examination reports and his 
terminal medical records, and the veteran's death 
certificate.  There is no indication of any additional 
relevant evidence that has not been obtained.  The appellant 
was offered the opportunity to testify in support of her 
claims at a Board hearing, although she declined do so.  In 
May 2004, the RO obtained an opinion concerning the claimed 
relationship between the cause of the veteran's death and 
active service.  That opinion was based upon a thorough 
review of the record and is supported by a rationale.  
Pursuant to the Board's September 2006 remand, the RO also 
obtained additional VA medical records belonging to the 
veteran.  In a November 2006 statement, the veteran's 
daughter contended that "VA has gaps in the medical 
records."  However, she did not specifically identify any 
records that were missing nor inform VA where it could obtain 
these records.  The Board concludes that another remand to 
obtain additional unspecified records would serve no useful 
purpose.  Further, since the evidence of record is adequate 
to resolve both claims, there is no duty to provide another 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Factual Background

The veteran's death certificate shows that he died on May [redacted], 
2002, at age 77 at the VA Medical Center (VAMC) in Spokane, 
Washington.  The immediate cause of death was acute renal 
failure of 7 days duration due to aortic stenosis and 
ischemic cardiomyopathy of 5 years duration.  No autopsy was 
performed.

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in May 1943, a 
mild skin rash in the right groin and a right middle finger 
deformity were noted.  Neither was considered disabling, and 
no other defects or diseases were found.

The veteran was treated for a fungus infection in the skin 
and feet in March 1945.  Physical examination showed vesicles 
and vesicopustules around both sides of the left foot, 
resulting in ulcers in spots, and localized cellulitis 
manifested by surrounding erythema and tenderness.

A review of a Medical Board report dated in March 1946 shows 
that the veteran was hospitalized in May 1945 for complaints 
of back, right hip, and leg pain.  A spinogram in October 
1945 revealed evidence of a herniated intervertebral disc at 
L4.  The veteran was diagnosed with an intervertebral hernia 
and had surgery to remove the herniated disc in December 
1945.  

During his lifetime, the veteran was service connected for 
residuals of a herniated nucleus pulposus (HNP), evaluated as 
10 percent disabling effective July 16, 1986, and 100 percent 
disabling effective June 30, 2000, for residuals of HNP, 
evaluated as 60 percent disabling effective July 16, 1986, 
for bladder impairment as secondary to service-connected HNP, 
evaluated as 40 percent disabling effective July 16, 1986, 
and 60 percent disabling effective June 30, 2000, for 
dermatophytosis, evaluated as zero percent disabling 
effective July 16, 1986, and for impotence, evaluated as zero 
percent disabling effective June 30, 2000.  The veteran also 
was in receipt of special monthly compensation based on 
housebound criteria being met from June 30, 2000, and was in 
receipt of special monthly compensation based on the loss of 
use of a creative organ from July 16, 1986.

VA x-rays of the veteran's chest in March 1987 showed a heart 
that was within normal limits and a tortuous and elongated 
aorta.

Following VA outpatient treatment in September 1990, the 
assessment included mild renal disease.

A private chest x-ray in October 1994 showed a normal-sized 
heart and a tortuous aorta.

VA echocardiogram (ECG) of the veteran's heart in April 2000 
showed concentric left ventricular hypertrophy with normal 
systolic function and mild to, at most, moderate aortic valve 
regurgitation.  

The veteran was hospitalized at a VAMC in June 2001 for 
complaints of weakness, occasional falling, and shortness of 
breath.  On admission, he was found to be anemic and 
complained of a feeling of tightness in the chest and 
shortness of breath.  However, the VA examiner stated that 
these complaints did not seem typical for angina or coronary 
artery disease.  The veteran's history included chronic renal 
insufficiency, pulmonary hypertension on ECG, and multiple 
back surgeries.  Physical examination showed that he was pale 
but in no acute distress.  There was no dyspnea and he was 
fully oriented with non-reactive pupils, and a regular heart 
rate and rhythm without murmur.  The diagnoses on admission 
included decreasing renal function and chronic hypertension.  
An ECG of the veteran's heart showed aortic valve sclerosis 
with very mild stenosis.  During his hospitalization, the 
veteran also complained of chest pain while coughing.  
Physical examination showed a regular heart rate and rhythm 
with no murmurs, gallops, or rubs.  The assessment included 
mild congestive heart failure.

On VA outpatient treatment in October 2001, the veteran 
complained of dyspnea on any exertion, chronic pain, and 
renal insufficiency.  Physical examination showed a regular 
heart rate and rhythm without murmur.  The impressions 
included chronic pain syndrome, status-post back surgery with 
a past history of arachnoiditis and renal insufficiency.

A review of the veteran's terminal medical records shows that 
he was admitted to a VA Medical Center in April 2002 for 
complaints of severe diarrhea, progressive weakness, and 
weight loss.  He was incontinent and had 5-10 loose stools 
per day, a decreased appetite, dysphagia to solids, emesis 
with solids, and no fever, chills, hemoptysis, hematochezia, 
melena, jaundice, chest tightness, paroxysmal nocturnal 
dyspnea, or orthopnea.  He also had right-sided chest pain 
when he coughed.  The veteran's hospital course was 
complicated by acute or chronic renal failure and progression 
of aortic stenosis/congestive heart failure.  A computerized 
tomography (CT) scan of the veteran's abdomen and pelvis in 
April 2002 showed extensive aortic calcification and a small 
atrophic right kidney, likely arteriosclerotic in nature.  An 
ECG of the veteran's heart in May 2002 showed a marked 
reduction in the overall systolic left ventricular function 
and moderate calcific aortic stenosis.  The veteran did not 
improve despite medical therapy and went in to clinical 
multisystem organ failure (renal, cardiac, and pulmonary) 
prior to his death.  At the veteran's request, he was 
transferred to hospice care and died 48 hours later.  The VA 
examiner stated that the veteran's severe ischemic 
cardiomyopathy, moderate to severe aortic stenosis, and 
pulmonary hypertension all contributed to his dyspnea and 
overall very poor functional status.  The discharge diagnosis 
was death secondary to acute renal failure and aortic 
stenosis with ischemic cardiomyopathy.

In a statement on her October 2002 notice of disagreement, 
the appellant contended that, although the veteran was not 
granted a 100 percent disability rating until 2001, he had 
been seeking this rating since 1997.

In May 2004, the RO requested a medical opinion from a VA 
examiner concerning the appellant's contention that the 
veteran's acute renal failure was related to his service-
connected bladder impairment as secondary to service-
connected HNP.  In response, M.O., M.D. (-initials used to 
protect privacy), stated that he had reviewed the veteran's 
claims file and medical history.  Dr. M.O. stated that it was 
less likely than not that the veteran's renal failure was due 
to a post-renal cause (i.e., a neurogenic bladder causing 
urinary obstruction).  It was more likely that the veteran 
had renal causes (acute tubular necrosis from nephrotoxic 
anti-pseudomonas drugs) and pre-renal causes (congestive 
heart failure and diuretic therapy) for his renal failure.  
Dr. M.O. stated that there was no evidence in the records of 
pyelonephritis or nephritis due to the veteran's urinary 
tract infections that would have caused any direct damage to 
his kidneys.  Dr. M.O. also concluded that it was less likely 
than not that the veteran's neurogenic bowel (or anal 
sphincter impairment) "was a material influence accelerating 
death."  Finally, Dr. M.O. concluded that it was "less 
likely than not that the veteran's lumbar disorder and 
neuropathy of bowel and bladder led to poor general 
impairment of his health to an extent that would render him 
materially less capable of resisting the effects of the heart 
failure, renal failure, and lung failure than primarily 
caused his death."

In an August 2006 informal brief, the appellant's service 
representative contended that certain of the veteran's 
medical records were missing from the claims file.  

In response to a request for records from the RO, the VAMC in 
Seattle, Washington (VAMC Seattle), provided certain 
additional medical records to the RO in September 2006 and 
stated that no other records were available for review.  VAMC 
Seattle also informed the RO that there could be other 
records available from the VAMC in Spokane, Washington (VAMC 
Spokane).  A review of records provided to the RO by VAMC 
Seattle in September 2006 shows that they relate to VA 
outpatient treatment that the veteran received in 1987 for 
his service-connected HNP.  Included in these records is a 
private examination report showing that the veteran was 
diagnosed with urinary incontinence and impotence as 
secondary to a neurological deficit in his lower extremities.

In response to a request for records from the RO, VAMC 
Spokane provided additional treatment records to the RO in 
October 2006.  A review of these records shows that they 
contain duplicate copies of the veteran's terminal medical 
records and his VA laboratory results.



Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 (2006); 
Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Dependency and Indemnity Compensation (DIC) is payable to a 
surviving spouse of a veteran who died from a service-
connected disability.  38 U.S.C.A. § 1310.  A disability 
which caused the veteran's death is service-connected if it 
resulted from injury or disease incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.304, 3.312.

The Board finds that the preponderance of the evidence is 
against the appellant's claims for service connection for the 
cause of the veteran's death.  The Board acknowledges the 
veteran's honorable wartime service and that he was service-
connected during his lifetime for residuals of a herniated 
nucleus pulposus (HNP), anal sphincter impairment and bladder 
impairment as secondary to HNP, dermatophytosis, and for 
impotence.  However, he was not service-connected for kidney 
or cardiovascular disease, to include the acute renal 
failure, aortic stenosis, and ischemic cardiomyopathy which 
caused his death.  The veteran's service medical records are 
completely silent for any complaints of or treatment for a 
renal or cardiovascular disorder.  The earliest treatment for 
mild renal insufficiency occurred in 1987, or more than 
4 decades after the veteran's separation from service in 
March 1946.  And his first treatment for mild congestive 
heart failure occurred in June 2001, or more than 5 decades 
after service separation.  The only competent medical opinion 
concerning the claimed causal relationship between active 
service and the cause of the veteran's death, obtained by the 
RO in May 2004, conclusively ruled out any nexus between the 
veteran's acute renal failure due to aortic stenosis and 
ischemic cardiomyopathy, which caused his death, and his 
service-connected disabilities or any incident of or finding 
recorded during service.

With respect to negative evidence, the Veterans Court has 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's renal or 
cardiovascular diseases for many years could be decisive.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding that it was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

The appellant has contended that the veteran was injured as a 
result of in-service back surgery to remove a herniated disc 
and that this in-service surgery led to bowel and bladder 
impairments which subsequently caused his death.  There is 
evidence of a link between the veteran's urinary incontinence 
and his low back disability; he was rated as such.  However, 
there is no competent evidence of a causal relationship 
between his renal disease and his low back disability with 
impairment of bladder control; as noted above, the only 
competent opinion weighed against such a relationship.  The 
Board notes that lay persons such as the appellant are not 
competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu, 
supra.  Wile the appellant is competent to describe symptoms 
that she observed within her personal knowledge, absent an 
indication in the record that she has had the relevant 
medical training, she is not competent to provide an opinion 
on whether any etiological relationship exists between active 
service and the acute renal failure, aortic stenosis, and 
ischemic cardiomyopathy that caused the veteran's death.  
Therefore, because the lay statements cannot relate the cause 
of the veteran's death to active service, they are of no 
probative value.

In sum, the Board finds that preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

                                      DIC under 38 U.S.C.A. 
§ 1318

The Board initially points out that, in August 2001, VA 
suspended the adjudication of claims for DIC benefits under 
the provisions of 38 U.S.C.A. § 1318, due to a temporary stay 
on the adjudication of such claims that was imposed by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in National Organization of Veterans' 
Advocates, Inc., v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001) [NOVA I].  In that decision the Federal 
Circuit directed the Department to conduct expedited 
rulemaking that would either explain why certain regulations-
38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-were inconsistent or 
revise the regulations so that they are consistent.

The Department then revised 38 C.F.R. § 20.1106 to bring it 
into conformity with 38 C.F.R. § 3.22.  In an order issued 
January 10, 2003, the Federal Circuit lifted the stay on 
adjudication of 38 U.S.C.A. § 1318 claims, unless the claim 
was based on the receipt of new and material evidence.  The 
Board notes that the appellant's DIC claim does not involve 
the submission of new and material evidence.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318 (West 2002).

As noted above, in August 2001 VA temporarily suspended the 
adjudication of claims for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 in response to the Federal Circuit's 
decision in NOVA I.  The stay was to remain in effect pending 
completion of VA rulemaking specified by the Federal Circuit.  
Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
[NOVA II].  In NOVA II, the Federal Circuit revised the stay 
order imposed in NOVA I.  The Federal Circuit held that VA 
could properly construe the "entitled to receive" language of 
38 U.S.C.A. § 1318 to bar the filing of new claims, i.e., 
"hypothetical entitlement" claims, in which no claim was 
filed during the veteran's lifetime or where a claim had been 
denied and was not subject to reopening.

Thus, under VA regulations the term "entitled to receive" 
means that at the time of death, the veteran had service-
connected disability rated totally disabling by VA but was 
not receiving compensation because:

(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) The veteran had applied for compensation but had 
not received total disability compensation due solely to CUE 
in a VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) The veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding 
payments because the veteran's whereabouts was unknown, but 
the veteran was otherwise entitled to continued payments 
based on a total service-connected disability rating; or (7) 
VA was withholding payments under 38 U.S.C. 5308 but 
determines that benefits were payable under 38 U.S.C. 5309.  
38 C.F.R. § 3.22(b) (2006).

The result of the above is that VA has now definitively 
established that "hypothetical entitlement" is not a viable 
basis for establishing benefits under 38 U.S.C.A. § 1318, no 
matter when the claim was filed.  So the only possible ways 
of prevailing on a claim for benefits under 38 U.S.C.A. § 
1318 would be: (1) meeting the statutory duration 
requirements for a total disability rating at the time of 
death; or (2) showing that such requirements would have been 
met but for CUE in a previous decision.

In this case at hand, at the time of his death, the veteran 
had only had 100 percent rating in effect for 11 months 
between June 30, 2000 and the date of his death on May 9, 
2001.

As to the matter of "hypothetical entitlement", such is no 
longer a viable basis for establishing benefits under 38 
U.S.C.A. § 1318.  So that theory would have to be denied as a 
matter of law.  See Sabonis v. Brown, 6 426 (1994).

Accordingly, the Board finds that the evidence of record does 
not demonstrate that the veteran was a POW or received a 
total disability rating for a period of 10 consecutive years 
immediately prior to his death or for at least 5 years 
immediately following his discharge from service.  Although 
the appellant has asserted that the veteran had applied for a 
total disability rating for several years before his death, 
the record shows that a 100 percent disability rating was 
only in effect for 11 months.  Accordingly, the appellant 
cannot satisfy the requirements of 38 U.S.C.A. § 1318 and her 
claim for DIC benefits must be denied on the basis of an 
absence of legal merit.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


